IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DAVID PENNINGTON,                         §
                                           § No. 253, 2019
        Defendant Below,                   §
        Appellant,                         §
                                           § Court Below–Superior Court
        v.                                 § of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §
                                           § Cr. ID No. 1302020857 (S)
        Plaintiff Below,                   §
        Appellee.                          §


                            Submitted:    October 11, 2019
                             Decided:     October 15, 2019

                                    ORDER

       It appears to the Court that, on September 26, 2019, the Chief Deputy Clerk issued

a notice, sent by certified mail, to the appellant to show cause why his appeal should not

be dismissed for his failure to file his opening brief and appendix. The appellant received

the notice to show cause as evidenced by the undated return receipt that was filed with the

Court on September 30, 2019. A timely response to the notice to show cause was due on

or before October 10, 2019. The appellant has not responded to the notice to show cause

nor has he filed an opening brief. Dismissal of the appeal is therefore deemed to be

unopposed.

       NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court Rules

3(b) and 29(b), that the within appeal is DISMISSED.


                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice